Citation Nr: 1740421	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee, post-surgery with instability, prior to June 1, 2010, and in excess of 30 percent from June 1, 2010. 

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected traumatic arthritis, right knee, with limitation of motion (now rated as traumatic arthritis of the right knee with atrophy of the calf).

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected traumatic arthritis, right knee, with flexion limitation of motion.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to July 1973, and from August 1978 to May 1980. 

These matters come before the Board of Veterans' Appeals (Board) in part from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The rating decision increased the evaluation for traumatic arthritis, right knee, post-surgery with instability, weakness, fatigue and limitation of motion to 20 percent, effective August 2007, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  

In a February 2009 rating decision, the RO assigned a separate 10 percent evaluation for traumatic arthritis of the right knee with limitation of motion, effective from August 2007, under DC 5260.  In an October 2012 rating decision, the RO assigned a 30 percent rating for right knee traumatic arthritis with atrophy of the calf under DC 5261 and a 30 percent rating for right knee, post-surgery with instability under DC 5257, each effective from June 1, 2010.  In that same decision, the RO discontinued the separate 10 percent rating under DC 5260, effective June 2010.  An April 2013 rating decision denied a TDIU.  

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

When these matters were previously before the Board in October 2010, October 2013, and November 2016, they were remanded for further development.  

An April 2017 rating decision restored a 10 percent evaluation for traumatic arthritis right knee with flexion limitation of motion under DC 5260 from June 1, 2010.  As a result, there are 3 separate ratings for the Veteran's service-connected right knee disability: 30 percent under DC 5261, 30 percent under DC 5257 and 10 percent under DC 5260.  Thus, the issues before the Board are as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in January 2017, the findings of which are reflected on the Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  The DBQ did not include range of motion testing requested by the Board's November 2016 remand.  Thus, the development requested by the Board's November 2016 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As a result, in the present case additional development must be conducted.

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records.
		
2.  After the development requested in Paragraph 1, above, is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right knee disability with instability and limitation of motion (now rated as traumatic arthritis of the right knee with atrophy of the calf).  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate DBQ should be filled out for this purpose, if possible.

In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for the right knee and the left knee.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

